Citation Nr: 0316513	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which, inter alia, held that the 
veteran had not submitted new and material evidence to reopen 
claims for service connection for a right shoulder disability 
and low back disability. 

In light of the decision below reopening the claims, the 
Board will also remand these issues for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An August 1972 RO decision denied service connection for 
shoulder injuries.

3.  Evidence added to the record since the August 1972 RO 
decision is relevant and, when viewed in conjunction with the 
evidence previously of record, is significant enough that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  An October 1990 rating decision denied service connection 
for back problems.  

5.  Evidence added to the record since the October 1990 
rating decision denying service connection for back problems 
is relevant and, when viewed in conjunction with the evidence 
previously of record, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1972 rating decision denying service 
connection for shoulder injuries is final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104 (2002).

2.  Evidence received since the August 1972 rating decision 
denying service connection for shoulder injuries is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).

3.  The October 1990 rating decision denying service 
connection for back injuries is final.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104 (2002).

4.  Evidence received since the October 1990 rating decision 
denying service connection for back injuries is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  It was specifically stated in 
the VCAA that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See VCAA 
(codified as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 
2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance, as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.  The Board acknowledges that 
VBA Fast Letter No. 01-13 (February 5, 2001) indicated that, 
in light of the VCAA, VA had a duty to obtain evidence from 
any new source identified by the claimant.  In any event, 
there is no indication of any additional relevant evidence 
that has not been obtained in this case.

In this case, as the veteran's claims for service connection 
for a right shoulder disability and a low back disability are 
reopened by this decision, the enhanced duty to notify and 
assist provisions of VCAA and its implementing law and 
regulation are applicable to it.  As noted in the 
introduction to this decision, the Board is remanding these 
issues for additional development under the VCAA to assist 
the veteran with his claim.  

Factual Background 

In various pieces of correspondence, and during a hearing 
before the undersigned Board member, the veteran has 
continued to maintain that he injured his neck and back when 
an armored personnel carrier in which he was riding ran over 
and detonated a mine in June 1970 in Cambodia.  In this 
regard, the Board observes that the veteran was awarded the 
Purple Heart and the Combat Infantry Badge.  The Board also 
observes that the veteran is service-connected for PTSD.  An 
August 1972 letter from the Federal Records Center provides 
that personnel records showed that the veteran received an 
abrasion to the left leg on June 21, 1970, as a result of 
hostile action.  The veteran has submitted a copy of a June 
1970 telegram sent to his wife from the Department of the 
Army, informing her that the veteran was slightly wounded in 
action in Cambodia on June 21, 1970, while a passenger in a 
military vehicle that detonated a mine.  It states that he 
received an abrasion to the left leg and was not seriously 
wounded.  

An August 1972 rating decision denied service connection for 
shoulder injuries.  The decision found that the veteran's 
medical records were negative for any injury to the shoulder 
or arms.  The record at that time included the veteran's 
available service medical records; the August 1972 
correspondence from the Federal Records Center that he 
received an abrasion to the left leg on June 21, 1970, as a 
result of hostile action; and correspondence from the Federal 
Records Center that morning reports or additional service 
medical records showing hospital treatment for the mine blast 
injuries were not available.  

An October 1990 decision denied service connection for a back 
problem.  The decision found that the veteran's service 
medical records and post-service medical records were 
negative for treatment or diagnosis of back problems.  In 
addition to service medical records, the record at that time 
included a September 1990 private medical statement from 
W.E.L., M.D., that he saw the veteran on three occasion in 
January and June 1987 but could not comment further since it 
had been more than three years since that time.  

Evidence submitted since the decisions became final includes 
VA treatment records showing that in May and June 2001, the 
veteran sought treatment for complaints of right shoulder 
pain.  A March 2002 VA treatment report provides an 
impression that the veteran had chronic low back pain "that 
certainly may have been initiated with accident while on 
active duty."  A December 2002 VA treatment note states that 
1987 private reports from Dr. W.E.L. had been reviewed.  
These private reports were noted to include the opinion that 
the veteran had complete deterioration of the 5th lumbar disc 
and spurring on the front of the body of the 5th lumbar 
vertebra which were "due to trauma, occurred in patient's 
early 20's.  These injuries are as likely as not the result 
of a land mine explosion the patient was involved in during 
his military service."  A January 2003 VA treatment report 
states that the veteran's "current back condition is as 
likely as not to have been the result of an injury in the 
military." 

During the December 2002 hearing, the veteran again offered 
his contentions that he injured his right shoulder and back 
during the mine explosion.  He stated that he saw two private 
physicians shortly after separation from service, but that 
their records were no longer available.  His wife testified 
that when he arrived home from Vietnam, she was aware that he 
was having problems with his shoulders and back.  

Legal Analysis

The veteran did not submit timely appeals (within one year of 
notification of the decisions) of the August 1972 or October 
1990 rating decisions, and the decisions became final and are 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board finds that the VA treatment records dated in 2001, 
2002 and 2003 are new in a broad sense, as they were not of 
record at the time of the final 1972 and 1990 rating 
decisions.  These records are also new and material in a 
legal sense.  They are material first because they offer 
medical opinions linking the veteran's current low back 
disability to the 1970 mine explosion.  In addition, the VA 
treatment records show that the veteran has the current 
claimed disabilities.  The evidence considered by the 1972 
and 1990 final rating decisions did not include medical 
evidence demonstrating that the veteran had right shoulder 
and back disabilities at that time.  Such evidence is 
significant and must be addressed in light of the fact that 
VA must assume that the veteran injured his right shoulder 
and back during the 1970 mine explosion (i.e., during 
combat), notwithstanding the fact that there is no official 
record of such specific injuries.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2002).  The medical 
evidence of current right shoulder and low back disabilities 
(or persistent or recurrent symptoms of disability) acts in 
tandem with the evidence of the 1970 mine explosion to 
support the veteran's contentions.  Material evidence need 
not be determinative in nature; rather, it is material if it 
contributes to a more complete picture of the veteran's 
disability, as it does in the present case.  Therefore, the 
2001-2003 VA treatment records are new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
Board is required to reopen the previously denied claim of 
service connection for a right shoulder disability and a low 
back disability.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a right shoulder 
disability is reopened.  To this extent only, the appeal is 
granted.

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

Once a claim has been reopened, VA's duty to assist under the 
VCAA is triggered.  In this case, additional development is 
needed before the Board can proceed to adjudicate the 
veteran's claims on the merits.

1.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the nature and 
severity of any disability of the right 
shoulder and low back.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
studies.  All indicated tests should be 
performed.  The examiner should note that 
it is presumed that the veteran injured 
his right shoulder and low back in June 
1970 when an armored personnel carrier in 
which he was a passenger ran over and 
detonated a mine.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
right shoulder and low back disability 
were incurred as a result of the 
specified injury during service.  Any 
opinion expressed must be accompanied by 
a complete rational.  If the examiner 
finds it impossible to provide the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed with regard to the 
issue on appeal.  In particular, the RO 
must ensure that the notification 
requirements and development procedures 
in sections 3 and 4 of the Act, codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied, to include which portion 
of the information and evidence necessary 
to substantiate the veteran's claims is 
to be provided by which party and the one 
year time limit to submit such 
information and evidence.  38 U.S.C. § 
5103 (a)(b); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


